Title: From Thomas Jefferson to Joseph Fay, 21 March 1793
From: Jefferson, Thomas
To: Fay, Joseph



Dear Sir
Philadelphia Mar. 21. 1793.

Before you receive this, mine of the 18. inst. will have reached your hands, in answer to yours of Feb. 26. The purpose of the present is to acknolege the receipt of yours of the 12th. inst. with the Canada papers, and to thank you for them as for others received on former occasions. I have not been able to take any measures for the regular transmission of these papers to my office, as I have no correspondence in either of those two governments. If you could do it by any means it would oblige me, as there seems now to be a regular post between us. They should be directed ‘to the Secretary of state for the U.S. at Philadelphia’ without his name, as this would save the trouble of ever changing the superscription. We can always readily order payment through the nearest port of collection to Canada. In the mean time if you can any otherwise furnish those papers I shall thank you, and desire you to make known to me their cost that it may be replaced. I am with great esteem Dear Sir Your most obedt. humble servt

Th: Jefferson

